Order of the Family Court, entered on September 12, 1967, in this support proceeding, directing respondent to pay to his wife, on a public charge basis, and his child, on a means basis, the sum of $50 per week, unanimously modified, on the law and on the facts, without costs or disbursements, to the extent of increasing such allowance to the sum of $75 per week, plus the rent on petitioner’s apartment, as established below. The trial court erred in awarding support for petitioner on a public charge basis, rather than on a means basis. Based on respondent’s ability to pay, the present record warrants an award of $75 per week for the support of petitioner and the one child of the parties. Concur— Eager, J. P., Steuer, Capozzoli, McGivern and Rabin, JJ.